Case 1:20-cv-00417-MJT-ZJH Document 11 Filed 04/16/21 Page 1 of 2 PageID #: 96




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

 JACKIE HAMBY                                      §

 VS.                                               §              CIVIL ACTION NO. 1:20cv417

 WARDEN NORSWORTHY, ET AL.                         §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Jackie Hamby, an inmate at the Hightower Unit, proceeding pro se, brought this

 civil rights suit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends dismissing this action as frivolous and for failing to state a

 claim upon which relief may be granted.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. A copy of the report and recommendation was mailed to plaintiff at the address

 provided to the court. Plaintiff acknowledged receipt of the report and recommendation on

 February 5, 2021. No objections to the Report and Recommendation of United States Magistrate

 Judge have been filed.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
Case 1:20-cv-00417-MJT-ZJH Document 11 Filed 04/16/21 Page 2 of 2 PageID #: 97




 final judgment will be entered in this case in accordance with the magistrate judge’s

 recommendations.

                               SIGNED this 16th day of April, 2021.




                                                          ____________________________
                                                          Michael J. Truncale
                                                          United States District Judge




                                          2
